Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity Information for 15/343978 
    
        
            
                                
            
        
    

Parent Data15343978, filed 11/04/2016 and having 1 RCE-type filing thereinClaims Priority from Provisional Application 62250763, filed 11/04/2015 Claims Priority from Provisional Application 62299978, filed 02/25/2016 Child Data15611551, filed on 06/01/2017 is a continuation of 15343978 , filed on 11/04/2016 and having 1 RCE-type filing therein.


In view of the appeal brief filed on /2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                
                                                                                                                                                                                        

Non-Final Office Action 

Claims 1-20 are pending. 
Claims 1-13 are examined.
Claims 14-20 are withdrawn from consideration as non-elected invention. 

Summary of this Office Action
(i) Previous rejection of Claims 1-13 under 35 U.S.C. 103 (a) as being unpatentable over Warner et al. (US Patent 9,161,926 also published as 2014/0142184, priority date 2/28/2013), Ahluwalia et al. (US 2011/0117182), Draelos et al. (IDS, 9/25/2017) and Osborne (US Patent 5,863,560) is withdrawn.

(ii) Previous rejection of claims 1-13 under 35 U.S.C. 103 (a) as being unpatentable over Warner et al. (US Patent 9,161,926) in view of  David Osborne (EP 1 485 059 B1, IDS dated 03/30/2020) and Draelos et al. (Journal of the American Academy of Dermatology, Volume 56, Issue 3, March 2007, Pages 439.e1-439.e10, IDS filed by Applicants on 12/07/2016) is revised/maintained in this office action. 

(iii) Previous rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 9517219 in view of Ahluwalia et al. (US 2011/0117182) is withdrawn.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Warner et al. (US Patent 9,517,219) in view of Osborne et al. (EP 1 485 059 B1) and further in view of Draelos et al.  (Journal of the American Academy of Dermatology, Volume 56, Issue 3, March 2007, Pages 439.e1-439.e10) in this Office Action

(iv) Previous rejection Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over disclosure of US Patent 9161926 in view of Ahluwalia et al.
(US 2011/0117182) is withdrawn.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Warner et al. (US Patent 9,161, 926) in this Office Action.  

(v) Previous rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 15/611,551 in view of Ahluwalia et al. (US 2011/0117182) is withdrawn.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 15/611,551 in this Office Action.  


35 USC § 103(a) Obviousness Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 are/remain rejected under 35 U.S.C. 103 (a) as being unpatentable over Warner et al. (US Patent 9,161,926), David Osborne (EP 1 485 059 B1, IDS filed by Applicants on 03/30/2020) and Draelos et al. (Journal of the American Academy of Dermatology, Volume 56, Issue 3, March 2007, Pages 439.e1-439.e10, IDS filed by Applicants on 12/07/2016).
These references teach application of dapsone 7.5% once a day for 12 weeks or more for treatment of acne vulgaris which embraces Applicants claimed invention.  See the entire documents.  

Determining the scope and contents of the prior art (MPEP 2141.01)

In regards to claim 1, Warner (US Patent 9,161,926) teaches drawn to 7.5% dapsone, Warner teaches 7.5% dapsone. (See claims1 and 5).  Warner teaches a method of treating acne vulgaris by administering a composition containing 7.5% w/w dapsone on the face or where the skin is affected by acne vulgaris. (Summary). Warner et al. (US ‘926) teaches that acne vulgaris commonly affects adolescents, but it may also appear, persist or become more severe in adulthood. Acne vulgaris may occur on the face, chest, back and sometimes even more extensively. Lines (36-44, col. 4).  
 Warner et al. teaches dapsone and/or adapalene (Lines 33-45, col. 2). Warner teaches topical dapsone and dapsone/adapalene compositions and methods for use thereof (Title and abstract).  See Tables 1 and 3 of Warner teaches dapsone 7.5%.  Claims 1-5 are drawn to dapsone composition containing about 7.5% w/w, embodiment 1, dapsone about 3% to 10% w/w which covers 7,5%. (Lines 24-34, col. 5).   Warner teaches that in certain embodiments, dapsone is present in the composition at 5.0%, 5.5%, 6.0%, 6.5%, 7.0%, 7.5%, 8.0%, 8.5%, 9.0%, 9.5%, or 10.0% w/w. (Lines 24-34, col. 5).
Warner provides compositions including dapsone, a first solubilizing agent which is diethylene glycol monoethyl ether, optionally at least one second solubilizing agent, a polymeric viscosity builder, and water, wherein the dapsone is present at a concentration of about 3% w/w to 8% w/w. (Lines 60-65, col. 2).
Warner teaches a compositions including dapsone, a first solubilizing agent which is diethylene glycol monoethyl ether, optionally at least one second solubilizing agent, a polymeric viscosity builder, and water, wherein the dapsone is present at a concentration 7.5%, w/w. (Lines 24-34, col. 5).
In regards to application of dapsone on face as in instant claim 1, Warner teaches application of dapsone on face.  Some other skin conditions exhibiting acne-like symptoms which can be treated by the compositions and methods. Pyoderma faciale, also known as rosacea fulminans, is a condition that appears in females and is characterized by abrupt appearance of inflamed cysts and nodules localized on the face. Rosacea, which can be referred to as acne rosacea, is a condition that can affects both the skin and the eyes and is characterized by redness, bumps, pimples, and, in advanced stages, thickened skin on the nose. In some classification systems, rosacea and acne are considered as separate conditions. Rosacea usually occurs on the face, although the neck and upper chest are also sometimes involved. A mild degree of eye (ocular) involvement occurs in more than fifty percent of people with rosacea. Perioral dermatitis is characterized by the appearance of small tiny papules, pustules, red bumps and scaling with intense itching. (Lines 56-67, col. 4, lines 1-10, col. 5).
In regards to claim 2 for Warner for acryloyldimethyl taurate copolymer; and water; wherein the composition does not comprise adapalene. (See claim 5).

In regards to claims 1 and 2, Warner teaches the composition and method of dapsone with or without adapalene.  (Abstract).   See tables, claim 5 and examples of the reference.
In regards to claims 4 and 5, Warner teaches treatment of inflammatory and non-inflammatory lesions and reducing by administering dapsone (lines 60-67, col. 3; Line 29-55, col. 4).  
In regards to claims 6 and 10, Warner teaches treatment of acne vulgaris, application of dapsone reduces the severity of the skin conditions or delay, prevention or inhibition of progression of the skin condition.  Method of treatment reduces the severity of skin condition. (Lines 11-23, col. 5).  
In regards to claims 7-9, erythema, dryness and skin scaling as in claims 7-9, Warner et al. teaches that in some embodiments include compositions and products for treatment of skin conditions and methods of treating skin conditions. The term "skin condition" as used herein encompasses human and animal conditions, disorders, or diseases affecting skin. Such skin conditions include, but are not limited to, conditions involving skin inflammation, conditions involving sebaceous glands and hair follicles, conditions characterized by acneiform symptoms, and conditions involving skin dryness, skin thickening, skin scaling or skin flaking. Skin conditions that can be treated using some compositions, products and methods described herein include, but are not limited to, acne, rosacea, folliculitis, perioral dermatitis, photo damage, skin aging, psoriasis, ichtiosis, atopic dermatitis, treatment of chronic wounds, bed sores, keratosis piralis, scars, including surgical and acne scars, sebaceous cysts, inflammatory dermatoses, post inflammatory hyperpigmentation, eczema, xerosis, pruritis, lichen planus, nodular prurigo, eczema, and miliaria. (Lines 28-45, col. 3).
In regards to claim 11, Warner teaches 30 % diethyl glycol monoethyl ether. About 30% (Claim 2 of US ‘926).  In regards to claim 11, Warner further teaches addition of diethylene glycol monoethyl ether and teaches the advantages of it.  It teaches that it is a good solubilizer for dapsone thereby allowing composition to be prepared with increased solubilized concentrations to be prepared with increased solubilized concentrations of dapsone.  (Lines 40-45, col. 2 and lines 54-59, col. 2).
In regards to claim 12, Warner teaches about 4% w/w of a polymeric viscosity builder consisting of acrylamide/sodium acryloyldimethyl taurate copolymer (see claim 5 and table 3).

In regards to claim 13, Warner teaches methyl paraben in compositions. See for example Tables 1-8 and examples where methyl paraben is used.
Warner teaches application of 7.5% dapsone for the treatment of Acne vulgaris and teaches application dapsone and treating skin condition.  (Lines 40-44, col. 4).

Ascertaining the differences between the prior art and the claims at issue.
Warner does not teach explicitly administration of dapsone once a day for duration of about 4 weeks to about 12 weeks for application of face.

Osborne (EP) teaches administration of 5% dapsone once a day for duration of 12 weeks. Osborne teaches dermatological compositions containing about 0.5% to 10% dapsone. (Lines 1-2 [0025]).
Osborne teaches suitable for application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur. [0015].

Osborne (EP ref) teaches 5% dapsone once daily (Table 1). 

Osborne teaches a method of treating acne by topically applying a dermatological composition comprising dapsone. In addition to inflammatory lesions, the compositions also treats non-inflammatory acne. (Abstract).
In regards to frequency of administering dapsone as in claim 1 once a day, Osborne teaches that the dermatological composition containing 5% dapsone is applied once daily, but may be applied more frequently if desired.,.[0034].
It would have been obvious to one skilled in the art at the time the invention was filed to administer once as day dapsone because it teaches 0.5% to 10% dapsone can be applied for 12 weeks.   Osborne teaches administration of 5% dapsone and 0.5% to 10% once a day 5%.  Osborne provides motivation for administration of dapsone once a day 5% or from 0.5% to 10%. 
A person skilled in the art would have the option to apply any amount dapsone from 0.5% t0 10% once a day applied on face as needed.   Motivation to administer dapsone once a day for treating acne in an amount selected from 05% to 10%.  One skilled in the art would considered administering twice a day 7.5% dapsone taught by Warner, Osborne teaches application of face once a day administration of 5% and can be selected between 0.5% to 10% for treating acne and apply to the face as taught by Draelos with photos.    

Osborne (EP’059 B1) teaches administration of 5% dapsone once a day for duration of 12 weeks. Osborne teaches dermatological compositions containing about 0.5% to 10% dapsone. (Lines 1-2 [0025]). Osborne (EP’059) teaches 5% dapsone once daily.   Since Osborne teaches administration of composition containing 0.5% to 10% of dapsone, a person skilled in the art would have option to apply topically any amount in this range to make a composition which includes 7.5% as instantly claimed.    Orborne teaches a method of treating acne by topically applying a dermatological composition comprising dapsone. In addition to inflammatory lesions, the compositions also treats non-inflammatory acne. (Abstract).
In regards to frequency of administering dapsone as in claim 1 once a day, Osborne teaches that the dermatological composition containing 5% dapsone is applied once daily, but may be applied more frequently if desired, [0034].
In example 2, the data shown for 4 weeks application where 1% dapsone once daily and twice daily.  Highest reduction 53% was the same for both. (See table 1). Similarly, for 5% dapsone one and twice a day was not very different, 48%-32% (once daily), 47%-39% (Twice a day). 
Example 2 
Table 1 shows a four week, 28 days of topical dapsone therapy for each patient, reduction in non-inflammatory lesions after four weeks of treatment. [0037].
Table 1
Percent Lesion Reduction
Inflammatory Non-Inflammatory
1% Dapsone Once Daily Dosing 13% 53%
1% Dapsone Twice Daily Dosing 53% 45%
5% Dapsone Once Daily Dosing 48% 32%
5% Dapsone Twice Daily Dosing 47% 39%
Example 
Table 2 shows the results from a study in which patients were randomized to receive either 3 % dapsone topical gel, 5% dapsone topical gel, or vehicle control once daily for 12 weeks. [0038].
Percent Lesion Reduction Inflammatory and Non-Inflammatory 5% Dapsone Once Daily Dosing In example 3, dapsone 3% and 5% application once and twice daily was shown.
A person skilled in the art will recognize that while specific embodiments were shown and illustrated and described, the simple modifications and changes may be made to find a safe and effective treatment on face.  One skilled in the art would use 7.5% dapsone as taught by Warner for 12 weeks on face as taught by Osborne once daily application.   
In regards to application of dapsone composition on face, Osborne does teach application of dapsone on face. Moreover, Draelos et al. 2007 was used which teaches with photos an application of aqueous gel formulation of dapsone  that allows clinically-effective doses of dapsone 5% to be administered topically with minimal systemic absorption for treating acne.  Dapsone gel–treated patients achieved superior results and the mean percentage reduction in inflammatory, noninflammatory, and total lesion counts (all, P < .001) at week 12.  Reductions in inflammatory lesion counts favoring dapsone gel over vehicle were apparent as early as 2 weeks and reached statistical significance by 4 weeks. (Results).
	Dapsone gel, 5% appears to be an effective, safe, and well-tolerated treatment for acne vulgaris, with a rapid onset of action.  (Conclusion).  Patients were instructed to apply a thin layer of dapsone gel or vehicle gel twice daily to acne-involved areas of the face. Patients could also treat acne-affected areas other than the face; however, these areas were not assessed for efficacy. (Method).
Draelos et al. teaches topical application of dapsone on face and other parts effected by the disease where the acne is to be treated, it is safe and effective for treatment of acne vulgaris. (See last para of the reference).  Draelos et al. teaches application of dapsone for 12 weeks dapsone for treating acne vulgaris and its application on face.   Reduction of acne lesions over time can be seen in facial photographs of patients in the dapsone gel treatment group Fig 2. 

Although clinical improvement was observed with both inflammatory and noninflammatory lesions, dapsone gel was particularly effective for inflammatory acne lesions. Reductions in inflammatory lesions occurred earlier and were of greater magnitude by the end of treatment. 

It would have been obvious to one skilled in the art at the time the invention was filed would consider applying dapsone on face composition from daily to 12 weeks on face, depending on the condition and severity of the disease acne vulgaris. See figures.  For duration of 12 weeks and application on face, Draelos et al. teaches application of dapsone for 12 weeks dapsone for treating acne vulgaris and its application on face. See pictures in figures 4 and 5.  Mean percent reduction in inflammatory, non-inflammatory and total lesion counts at week 12. (Results).  Dapsone gel was found effective, safe, and well tolerated for acne vulgaris rapid onset action.
Draelos et al and Warner teaches topical application of dapsone on face and other parts effected by the disease where the acne is to be treated for 12 weeks because it is safe and effective for treatment of acne vulgaris. (See figures as cited above). 
Draelos reference was included because it explicitly teaches safe application of dapsone 5% on face for 12 weeks. (Fig. 4 and 5).

    PNG
    media_image1.png
    382
    282
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    385
    276
    media_image2.png
    Greyscale


In regards to claim 1, Draelos et al. teaches dapsone 5% gel for treating acne vulgaris for superior results.  Mean percent reduction in inflammatory, non-inflammatory and total lesion counts at week 12. (Results).  Dapsone gel was found effective, safe, and well tolerated for acne vulgaris rapid onset action. (Conclusion).  It appears that Draelos applied dapsone for treating acne vulgaris on face. See pictures in fig 4 and 5. 
Draelos et al. teaches topical application on face and other parts where the acne is to be treated, dapsone gel 5%, as a single agent has a rapid onset action. It is safe and effective for treatment of acne vulgaris. (See last para of the reference).  
Draelos et al. teaches topical application on face and other parts where the acne is to be treated, dapsone gel 5%, as a single agent has a rapid onset action. It is safe and effective for treatment of acne vulgaris. (See last para of the reference).  
It would have been obvious to one skilled in the art at the time the invention was filed to apply dapsone gel on face for 12 weeks because Draelos teaches dapsone gel its effectiveness and safety and well tolerated treatment of acne vulgaris with a rapid onset action. (Conclusion). 
Draelos:
Efficacy results
Dapsone gel–treated patients were significantly more likely than vehicle gel–treated patients to achieve treatment success at week 12 in terms of the investigator's static global assessment (GAAS of none or minimal acne; P < .001 in the combined studies, Fig 2). This finding was consistent across the participating centers. Superior GAAS 12-week success rates were achieved with dapsone gel treatment, regardless of whether the baseline acne was, in terms of acne lesion counts, relatively more severe (ie, ≥28 inflammatory lesions, ≥40 noninflammatory lesions, or ≥71 total lesions) or less severe (data not shown).

    PNG
    media_image3.png
    235
    348
    media_image3.png
    Greyscale

Fig 2. Success rate at week 12. Percentage of patients achieving success by Global Acne Assessment Score of “none” (0) or “minimal” (1). Error bars represent 95% confidence intervals.
	Dapsone gel–treated patients experienced significantly greater reductions from baseline to 12 weeks in noninflammatory and total lesion counts (both P < .001, Fig 3, A and B). However, the greatest reduction occurred in inflammatory lesion counts, which fell by nearly half after 12 weeks of treatment with dapsone gel (47.5% vs 41.8%, P < .001, Fig 2, Fig 3, C).

	It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success, to prepare a composition containing 7.5% of dapsone (sole active agent which is taught by Warner, see claims 1 and 5) once a day for 12 weeks to treat acne vulgaris by applying on entire face.  One skilled in art would know that the applications for 12 weeks appears to be commonly used duration in the art for topical applications.  Osborne and Draelos both teach duration 12 weeks.  The comparison between 5% dapsone and 7.5% dapsone once daily and twice daily is not a side by side comparison when prior art teaches 7.5% dapsone.  In Osborne reference administration of once daily is taught.  Therefore, administration of dapsone once daily was known in the art as discussed in obviousness rejection. 

Resolving the level of ordinary skill in the pertinent art and obviousness (2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to treat acne vulgaris by dapsone 7.5% once a day for 12 weeks on face because Warner teaches treatment of acne vulgaris by oral or topical administration of dapsone 7.5%.  Since Warner teaches in tables 1 and 3, examples and claims 1-4 contains dapsone 7.5%, one skilled in the art would prefer to use Warner’s 7.5& for treating acne, non-inflammatory and non-inflammatory lesions which will reduce local cutaneous irritation such as erythema, scaling, dryness and stinging/burning due to the healing and reduction of acne.   Since Draelos provides advantages to apply dapsone daily gel 5% on face 12 weeks, its effectiveness, safety and well tolerated treatment of acne vulgaris with a rapid onset action, one skilled in the art would consider using dapsone 7.5% taught by Warner on face for 12 weeks duration without any side reactions.  Therefore, a person skilled in the art at the time the invention was filed would certainly use dapsone on face once a day for 12 weeks because Draelos teaches dapsone gel its effectiveness and safety and well tolerated treatment of acne vulgaris with a rapid onset action. (Conclusion).  

One skilled in the art at the time the invention was filed would be motivated to apply the teachings of Draelos et al., dapsone 5% gel for treating acne vulgaris for superior results and percent reduction in inflammatory, non-inflammatory and total lesion counts at week 12 and especially when it teaches that Dapsone gel was applied on face found effective, safe, and well tolerated for acne vulgaris rapid onset action.  See figures 4 and 5. Draelos et al. teaches topical application on face and other parts where the acne is to be treated, dapsone gel 5%, as a single agent has a rapid onset action. It is safe and effective for treatment of acne vulgaris. 
A person skilled in the art at the time the invention was filed would use dapsone 7.5% on face or any other part where a patient is effected by acne vulgaris once a day for 12 weeks by applying the information and teachings of prior art cited above.  Claimed invention is prima facie obvious to one skilled in the art at the time the invention was filed.  
Since prior art Warner, Osborne and Draelos teaches method of treatment of acne vulgaris by the same compound therefore, it can be applied wherever acne appears because it is safe.  In addition, Draelos teaches application on entire face of such creams or lotions for 12 weeks, therefore, one skilled in the art will have no problem to apply the cream on entire face.  It would have been obvious to one skilled din the art at the time the invention was filed to apply the gel containing dapsone for the treatment of acne on the entire face.  Such application are taught by Draelos et al with no side effects.  The photos from the reference is cited in this office action. Therefore, at the time the invention was filed a person skilled in the art would have applied the knowledge and teachings provided by Warner, Osborne and Draelos to treat acne vulgaris and can be applied on entire face.  Therefore, nothing unobvious was seen as argued. 
A strong case of obviousness may be established such that the objective evidence of non-obviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).
	Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness).
In addition, for amounts, duration of treatment, anyone of ordinary skill in the art will appreciate; preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages and duration, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Response to Arguments
In response to Applicants arguments on obviousness rejection, the rejection over Ahluwalia et al. was withdrawn and office action revised, therefore, the argument do not apply on this obviousness rejection.  
Applicant’s arguments were fully considered but were not found persuasive.  Applicants argued that “The pending claims are directed to a method of treating acne vulgaris in a subject in need thereof, the method comprising: administering a topical pharmaceutical composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for a treatment duration effective to improve the acne vulgaris; wherein the treatment duration is in the range of about 4 weeks to about 12 weeks; wherein the method is therapeutically effective to reduce the number of lesions on the face of the subject; and wherein dapsone is the sole active agent in the topical pharmaceutical composition. The claims in this application were substantiated by extensive clinical trials, without which dapsone could not have been approved for once-a-day administration. Prior to this application, dapsone had only been approved for administration twice a day. “
The references cited on the office action Werner et al., Draelos et al. and Osborne et al. (All on record). A person skilled in the art would be motivated to apply the teachings of these references at the time the invention was filed for the reasons cited in this office action, so not repeated here.  It had been decided that any overlap between a claimed range and one in the prior art is sufficient for a prima facie case of obviousness, even if insufficient to render it unpatentable.  See In re Peterson, 315 F.3d 1325, 1327 (Fed. Cir. 2003)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regards to 1.132 declaration was filed by Dr. Alexander Kaoukhov on 09/25/2017, the declaration was fully considered but was not found insufficient to overcome the obviousness rejection on record.  Applicant declared the statements copied below. 
“13. Surprisingly, the method including dosing dapsone 7.5% once a day aver 12 weeks was equally or more therapeutically effective for the treatment of acne vulgaris than the dosing of Aczone® 5% twice a day over 12 weeks. This result was surprising and completely unexpected. These results are attached to this declaration in Exhibit C.”

Similarly, page 10 of Appeal brief filed on 08/25/2021 provides the statements copied below.
“But in the 12-week study, involving 4340 patients, the once-daily treatment won out, with efficacy as good or better than the twice-daily comparator. “Surprisingly the method including dosing dapsone 7.5% once a day over 12 weeks was equally or more therapeutically effective for the treatment of acne vulgaris than the dosing of Aczone® 5% twice a day over 12 weeks. This result was surprising and completely unexpected.” Kaoukhov Decl. at para.13 (emphasis in original). This result demonstrates the unexpectedly critical requirement for dosing over a period greater than four weeks, as claimed.” 

For the clarity of record, data presented in Exhibit C is copied below.


    PNG
    media_image4.png
    358
    525
    media_image4.png
    Greyscale


The examiner disagrees with Appellant’s assertion that the data presented in Exhibit C being surprising and completely unexpected. 
First, Appellant arbitrarily chose Aczone 5% (BID, twice a day) as closest prior art for comparison to Aczone 7.5% (QD, once daily) over 12-weeks. The 5% dapsone for 12 weeks regimen is what disclosed in by the third reference Draelos et al. (2007) cited in the 103. In this regard, it is noted that the primary reference Warner et al. cited in the 103 rejection specifically teaches application of 7.5% dapsone (See claim 1) for the treatment of Acne vulgaris and teaches application dapsone on face (See lines 40-44, col. 4). Furthermore, the secondary reference Osborne et al. cited in the 103 rejection specifically teaches administration of 3% or 5% dapsone once a day for 12 weeks (See Example 3, page 6, copied below) and Osborne also provides motivation for administration of once daily from 0.5% to 10% dapsone (See [0025] and [0034] of Osborne).


    PNG
    media_image5.png
    268
    624
    media_image5.png
    Greyscale


Secondly, relevant to the discussion above, Appellant also declared that “In general, patient adherence is improved with once daily dosing compared to twice daily. Consequently, some patients would be expected to be less compliant with twice-daily dosage regimen of Aczone® Gel 5% when this treatment was administered as compared to a potential once daily treatment.” (See 7, page 2 of declaration, copied below).
“7. The requirement for use of Aczone’® Gel 5% twice a day made its use impractical. In general, patient adherence is improved with once daily dosing compared to twice daily. Consequently, some patients would be expected to be less compliant with twice-daily dosage regimen of Aczone® Gel 5% when this treatment was administered as compared to a potential once daily treatment. Those patients would be expected to experience suboptimal treatment outcomes. Therefore, development began on a new formulation of dapsone that could be administered once a day, in part, to Increase patient compliance and give the patients the option, for example, to use dapsone gel in the morning or night, then use a topical retinoid or other product in the morning or night opposite the application of the dapsone gel. We did not know if a once daily formulation would be achievable, however, and if it was, what form it might take.”

Thirdly, Exhibit C does not provide any discussion and clarification regarding the effect of “vehicle” in the absence of Aczone. 
For instance, in the “Global Acne Assessment Score”, the difference between Aczone 7.5% and Aczone 5% is 1.6% (i.e. 29.8% - 28.2% = 1.6%) which is comparable to the difference between “Vehicle” control for Aczone 7.5% and “Vehicle” control for Aczone 5% being 1.4% (i.e. 21.1% - 19.7% = 1.4%). 
Similarly, in the “Inflammatory Lesion Count”, the difference between Aczone 7.5% and Aczone 5% is 1.5% (i.e. 15.8% - 14.3% = 1.5%) which is even lower than the difference between “Vehicle” control for Aczone 7.5% and “Vehicle” control for Aczone 5% being 2.3% (i.e. 13.9% - 11.6% = 2.3%).

Collectively, the result presented in Exhibit was not surprising and completely unexpected as Appellant asserted because of (i) Appellant’s arbitrary choice of the third reference Draelos et al. (2007) as the closest prior art; (ii) Appellant’s own declaration regarding expected lower patient adherence for BID (twice a day), and (iii) the effect of “Vehicle” (i.e. in the absence of 5% or 7.5% of dapsone) being unclear and not discussed in Exhibit C. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

DP rejection over US 9,517,219
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Warner et al. (US Patent 9,517,219) in view of Osborne et al. (EP 1 485 059 B1) and Draelos et al.  (Journal of the American Academy of Dermatology, Volume 56, Issue 3, March 2007, Pages 439.e1-439.e10).
Although the claims at issue are not identical, they are not patentably distinct from each other. Following reasons apply: 
Claim 1 of instant application is directed to: A method of treating acne vulgaris in a subject in need thereof, the method comprising: administering a topical pharmaceutical composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for a treatment duration effective to improve the acne vulgaris; wherein the treatment duration is in the range of about 4 weeks to about 12 weeks; wherein the method is therapeutically effective to reduce the number of lesions on the face of the subject; and wherein dapsone is the sole active agent in the topical pharmaceutical composition.

Claim 1 of US Patent 9,517,219 is directed to: A method for treating a dermatological condition selected from the group consisting of acne vulgaris and rosacea comprising administering to a subject having the dermatological condition selected from the group consisting of acne vulgaris and rosacea a topical pharmaceutical composition comprising: about 7.5% w/w dapsone; about 30% w/w to about 40% w/w diethylene glycol monoethyl ether; about 2% w/w to about 6% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer; and water; wherein the topical pharmaceutical composition does not comprise adapalene.

Claims of Warner does not explicitly recite administration of 7.5% dapsone “on the face” “once a day” for “about 4 weeks to about 12 weeks”.  

Claims 1-13 of the present invention differs from claims of US ‘219 in claiming the duration of the treatment for 12 weeks. 

Osborne teaches administration of 5% dapsone and 0.5% to 10% once a day 5%.  Osborne provides motivation for administration of dapsone once a day 5% or from 0.5% to 10%. Osborne teaches suitable for application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur. [0015].

Motivation to apply the teachings of Warner and Osborne is taught.  Osborne (EP) teaches administration of 5% dapsone once a day for duration of 12 weeks on face. Osborne teaches dermatological compositions containing about 0.5% to 10% dapsone. (Lines 1-2 [0025]).

Osborne teaches that the dermatological composition containing 5% dapsone is applied once daily, but may be applied more frequently if desired, [0034].
In example 2, the data shown for 4 weeks application where 1% dapsone once daily and twice daily.  Highest reduction 53% was the same for both. (See table 1).  

Draelos et al is added because it teaches topical application of dapsone on face and other parts effected by the disease where the acne is to be treated,  it is safe and effective for treatment of acne vulgaris. (See last para of the reference).  Draelos et al. teaches application of dapsone for 12 weeks dapsone for treating acne vulgaris and its application on face. Reduction of acne lesions over time can be seen in facial photographs of patients in the dapsone gel treatment group Fig 2.  
A person skilled in the art will recognize that while specific embodiments were shown and illustrated and described, the simple modifications and changes may be made to find a safe and effective treatment on face, in light of the combined teachings of Osborne et al., and Draelos et al. 
 Therefore, it would have been obvious to one skilled in the art at the time the invention was filed  would consider to apply the claims of Warner et al. (US ‘219) for method for treating a dermatological condition selected from the group consisting of acne vulgaris and rosacea comprising administering to a subject having the dermatological condition of acne vulgaris a topical pharmaceutical composition comprising: about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for about 4 weeks to about 12 weeks as recited in the claims of instant application 15/343,978.
Moreover, duration can be adjusted depending on the condition and severity of the disease.  Therefore, claimed invention is considered obviousness over issued patent US ‘219 and considered obvious for the reasons cited above. A terminal disclaimer is required to overcome this rejection.
In regards to double patenting rejections in a copending application continuation Application 15/611551, Applicants filed terminal disclaimers over US Patents 9,517,219 and US Patent 9,161,926.   However, no terminal disclaimer was filed in this application yet.  In order to expedite the prosecution, it is suggested to file terminal disclaimers to overcome the revised DP rejections over US Patents 9,517,219 and US Patent 9,161,926 as documented in this Non-Final office action. 
Response to Arguments
Applicant’s response to double patenting rejection over US’219 was considered. The refernece Ahluwalia et al was not applied in this office action.   Applicants arguments were fully considered that the “219 patent is related to the Warner reference discussed above and claims methods of treatment using 7.5% dapsone formulations. Neither the claims nor the specification disclose administration of the composition to the entire face of the subject at a frequency of once a day for about 4 to about 12 weeks. On the other hand, the ‘219 claims require the use of particular formulations not required in the instant claims.”  Applicant’s arguments were not found persuasive because at the time the invention was filed, in view of Osborne et al. and Draelos et al. A person skilled in the art would have known the application of dapsone on face and once a day application as taught by the cited references.  

With regards to 1.132 declaration was filed by Dr. Alexander Kaoukhov on 09/25/2017, the declaration was fully considered but was not found insufficient to overcome the ODP rejection on record for the same reason as documented in the response to the maintained 103 rejection.  


DP rejection over US 9,161,926.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Warner et al. (US Patent 9,161, 926) in view of Osborne et al. (EP 1 485 059 B1) and Draelos et al.  (Journal of the American Academy of Dermatology, Volume 56, Issue 3, March 2007, Pages 439.e1-439.e10). Although the claims at issue are not identical, they are not patentably distinct from each other because in US Patent ‘926 claims a topical pharmaceutical composition comprising about 7.5% w/w comprises about 7.5% w/w dapsone with or without adapalene.

Claim 1 of instant application is directed to: A method of treating acne vulgaris in a subject in need thereof, the method comprising: administering a topical pharmaceutical composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for a treatment duration effective to improve the acne vulgaris; wherein the treatment duration is in the range of about 4 weeks to about 12 weeks; wherein the method is therapeutically effective to reduce the number of lesions on the face of the subject; and wherein dapsone is the sole active agent in the topical pharmaceutical composition.


Claims 1-6 of US ‘926 are drawn to a topical pharmaceutical composition comprising: about 7.5% w/w dapsone; about 30% w/w to about 40% w/w diethylene glycol monoethyl ether; about 2% w/w to about 6% w/w of a polymeric viscosity builder consisting of acrylamide/sodium acryloyldimethyl taurate copolymer; and water; wherein the composition does not comprise adapalene. 
 Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02. If claims to the compound’s use and the compound were subject to a restriction requirement, and the compound was elected, a nonstatutory double patenting rejection may not be appropriate in a divisional application claiming the restricted compound’s use. See MPEP § 804.01. 
The embodiment 32 disclosed in US 9,161,926 is directed to a method of treating a dermatological condition, which is acne vulgaris, by administering a therapeutically effective amount of a composition comprising dapsone at concentration of about 3% w/w to about 10% w/w (See column 9, lines 20-30; column 6, lines 50-55).
The specification of US 9,161,926 discloses that individual acne lesions usually last less than two weeks but the deeper papules and nodules may persist for months (See column 4, lines 38-40), which renders “the treatment duration is in the range of about 4 weeks to about 12 weeks” recited in instant claim 1 prima facie obvious.
Example 3 disclosed in US 9,161,926 contains 5-10% dapsone, example 5 discloses 7.5% which is claimed in instant claims. (See example 1-6).  It teaches treatment of acne vulgaris (Lines 56-67, col. 4 and lines 1-23, col. 5). Various dapsone concentrations are disclosed in lines 24-34 in col. 5).
In regards to application on face, US 9,161,926 teaches that Acne is a group of common skin conditions characterized by the so-called "acneiform" or acne-like skin eruptions, which can be contaminated with bacteria, such as Propionibacterium acnes, and can also be marked by inflammation. Acne tends to occur in the areas of skin where the sebaceous glands are most active, such as the face.    (Lines 23-30, col.1).  Acne vulgaris may occur on the face, chest, back and sometimes even more extensively. 
In addition to the disclosed utility in US 9,161,926 discussed above, Osborne teaches that the dermatological composition containing 5% dapsone is applied once daily, but may be applied more frequently if desired, [0034].
In example 2, the data shown for 4 weeks application where 1% dapsone once daily and twice daily.  Highest reduction 53% was the same for both. (See table 1).  
Osborne (EP) teaches administration of 5% dapsone once a day for duration of 12 weeks. Osborne teaches dermatological compositions containing about 0.5% to 10% dapsone. (Lines 1-2 [0025]).
Osborne teaches suitable for application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur. [0015].

It would have been obvious to one skilled in the art at the time the invention was filed to administer once as day dapsone because it teaches 0.5% to 10% dapsone can be applied for 12 weeks.   Osborne teaches administration of 5% dapsone and 0.5% to 10% once a day 5%.  Osborne provides motivation for administration of dapsone once a day 5% or from 0.5% to 10%. Osborne teaches suitable for application of dermatological composition include the skin of the face, throat, neck, scalp, chest back, ears and other skin sites where acne may occur. [0015].

Draelos et al. teaches topical application of dapsone on face and other parts effected by the disease where the acne is to be treated, it is safe and effective for treatment of acne vulgaris. (See last para of the reference).  Draelos et al. teaches application of dapsone for 12 weeks dapsone for treating acne vulgaris and its application on face. Reduction of acne lesions over time can be seen in facial photographs of patients in the dapsone gel treatment group Fig 2.  

One skilled in the art at the time of the invention would have had a reasonable expectation of success in administering the topical dapsone composition as provided for in the '926 claims to a subject in need of treatment of acne vulgaris by dapsone because The ‘926 disclosure, and in combination with the teachings of Osborne et al. and Draelos et al., specifically teaches that the topical dapsone composition may be formulated for the purposes of treating acne as instantly claimed methods. 
The skilled artisan would have sought to employ the topical dapsone composition of the '926 claims for the additional therapeutic utilities disclosed in the specification of the '926 patent for treating acne vulgaris.
It would have been prima facie obvious to the ordinarily skilled artisan at the time of the instant invention to utilize the topical dapsone composition of the '926 claims for the treatment of the same disease acne vulgaris as instantly claimed.
Claims of US ‘926 and US ‘219 both are owned by Applicants. The patentee discloses that the topical dapsone 7.5% composition with or without adapalene is therapeutically effective for the treatment of acne vulgaris.
This is a non-provisional nonstatutory double patenting rejection

Response to Arguments
Applicant’s response to double patenting rejection over US’926 was considered. The refernece Ahluwalia et al was not applied in this office action.   Applicants arguments were fully considered that the “926 patent is related to the Warner reference discussed above and claims methods of treatment using 7.5% dapsone formulations.  Applicants argue that administration of the formulation to the entire face of the subject at a frequency of once a day for 4- 12 weeks. On the other hand, the ‘926 claims require the use of particular formulations not required in the instant claims. The specification of US’926 and in combination with the teachings of Osborne et al. and Draelos et al. render the utility of claimed topical pharmaceutical composition comprising: about 7.5% w/w dapsone for treating acne as instantly claimed methods prima facie obvious. 
With regards to 1.132 declaration was filed by Dr. Alexander Kaoukhov on 09/25/2017, the declaration was fully considered but was not found insufficient to overcome the ODP rejection on record for the same reason as documented in the response to the maintained 103 rejection.  

Double Patenting on Continuation 15/611,551

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 15/611,551.  Although the claims at issue are not identical, they are not patentably distinct from each other because in 
copending application, claims are drawn to a method of treating acne vulgaris by topically administering comprising administering about 7.5% w/w dapsone on the entire face as claimed was considered obvious.  Following reasons apply:
 Although the claims at issue are not identical, they are not patentably distinct from each other because in copending application claims are drawn to a method of treating acne vulgaris in a subject in need thereof, the method comprising: administering a topical pharmaceutical gel composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for at least 12 weeks; wherein the method is therapeutically effective to reduce the number of lesions on the face of the subject; and wherein dapsone is the sole active agent in the topical pharmaceutical gel composition.

Claim 1 of instant application 15/343978 are drawn to a method of treating acne vulgaris in a subject in need thereof, the method comprising: administering a topical pharmaceutical composition comprising about 7.5% w/w dapsone to the entire face of the subject at a frequency of once a day for a treatment duration effective to improve the acne vulgaris; wherein the treatment duration is in the range of about 4 weeks to about 12 weeks; wherein the method is therapeutically effective to reduce the number of lesions on the face of the subject; and wherein dapsone is the sole active agent in the topical pharmaceutical composition.

Co-pending application 15/611551 is different from instant application in that “at least 12 weeks” is recited in 15/611551 whereas “about 4 weeks to about 12 weeks” is recited in instant application. Both applications include the embodiment of 12 weeks. 

It would have been obvious to one skilled in the art at the time the invention was filed would have reasonable expectation of success to treat acne vulgaris by applying the dapsone, once daily for 12 weeks.
In regards to claims 4 and 5 are drawn to inflammatory and non-inflammatory lesions without any specific percentage.  The measurement of inflammatory and non-inflammatory lesions are considered obvious to one skilled in the art at the time the invention was filed.  Dapsone reduces both inflammatory and non- inflammatory lesions and progress of treatment is observed by reduction of lesions which is measured.
It would have been obvious to one who is familiar in the art at the time the invention was filed would have reasonable expectation of success to treat acne vulgaris by applying the dapsone 7.5%, once daily for 12 weeks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A terminal disclaimer will overcome this rejection.

With regards to 1.132 declaration was filed by Dr. Alexander Kaoukhov on 09/25/2017, the declaration was fully considered but was not found insufficient to overcome the ODP rejection on record for the same reason as documented in the response to the maintained 103 rejection.  

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628